  Case: 2:18-cr-00192-JLG Doc #: 52 Filed: 03/16/21 Page: 1 of 5 PAGEID #: 141



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

     v.                                      Case No. 2:18-cr-186

Christian A. Jurado

                             OPINION AND ORDER
     Defendant was convicted on one count of conspiracy to possess
with the intent to distribute over 500 grams of methamphetamine.
Judgment   was   entered     on   May    31,    2019,    imposing   a   term     of
incarceration of 46 months, to be followed by a 5-year term of
supervised release.        According to the Bureau of Prisons (“BOP”),
defendant’s      release     date       is     January    15,   2022.          See
www.bop.gov/inmateloc/ (last visited March 16, 2021).
     On December 21, 2020, defendant filed a pro se motion for
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i), as
amended by the First Step Act of 2018.            Doc. 43.   Defendant claimed
that he requested compassionate release from the warden via e-mail
on May 27, 2020, but has received no response to this request.
Defendant, who is incarcerated at FCI Elkton, seeks a reduction in
sentence due to the risk of serious illness presented by COVID-19,
noting that FCI Elkton was previously a COVID-19 “hot spot.”                     He
further contends that if there is a resurgence of infection at the
institution, his completion of the RDAP drug program will be
delayed.   Counsel was appointed to represent the defendant.                     On
February 22, 2021, counsel filed a notice that a supplemental
motion would not be filed.           Doc. 49.       On March 15, 2021, the
government filed a response in opposition to the motion. Doc. 51.
The government does not dispute that defendant has exhausted his
administrative remedies, but argues that presence of COVID-19 at
     Case: 2:18-cr-00192-JLG Doc #: 52 Filed: 03/16/21 Page: 2 of 5 PAGEID #: 142



FCI Elkton does not warrant defendant’s release.                  Doc. 51.
I. Standards for Compassionate Release
       Under 18 U.S.C.        §3582(c)(1)(A)(i), the court can reduce a
sentence       under     §3582(c)(1)(A)          if   the   court       finds     that
“extraordinary and compelling reasons warrant such a reduction[.]”
18 U.S.C. §3582(c)(1)(A)(i).           District courts have full discretion
to    define    what   constitutes     an       “extraordinary   and    compelling”
reason.       See United States v. Jones, 980 F.3d 1109, 1111 (6th Cir.
Nov. 20, 2020). The court must also consider the factors set forth
in 18 U.S.C. §3553(a) to the extent that they are applicable.
§3582(c)(1)(A). If, after weighing the §3553(a) factors, the court
decides that the motion is well taken, the court “may reduce the
term     of    imprisonment[.]”          §3582(c)(1)(A).          The     grant     of
compassionate release is at the discretion of the court.                        United
States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
II. Defendant’s Reason for Release
       Defendant, who is 27 years old, relies solely on the risk from
COVID-19 at FCI Elkton where he is confined. Section 3582(c)(1)(A)
“does not constitute a get-out-of-jail card.”                    United States v.
Brady, S2 18 Cr. 316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May
15, 2020).      Rather, “compassionate release motions amid the COVID-
19 pandemic have required a ‘fact-intensive’ inquiry ... made in
the    ‘unique     circumstances’      and      ‘context’   of   each    individual
defendant.”       Id., citing United States v. Shakur, No. 82 CR 312
(CSH), 2020 WL 1911224, at *1 (S.D.N.Y. Apr. 20, 2020) and United
States v. Hart, 17 Cr. 248 (VSB), 2020 WL 1989299, at *6 (S.D.N.Y.
Apr. 27, 2020)).
       Defendant has presented no evidence that he has any medical


                                            2
     Case: 2:18-cr-00192-JLG Doc #: 52 Filed: 03/16/21 Page: 3 of 5 PAGEID #: 143



conditions which would render him particularly susceptible to a
risk    of    serious   illness      due    to    COVID-19.     According    to   the
presentence investigation report (“PSR”), defendant reported that
he had knee surgery in 2012, but he described his health as good
and denied any serious or chronic illnesses.
       Although FCI Elkton had a significant outbreak of COVID-19 at
the inception of the pandemic, the institution recently reported
that 3 inmates and 30 staff members currently have COVID-19, and
that, since the beginning of the COVID-19 pandemic, 856 inmates and
56 staff have recovered.              See        https://www.bop.gov/coronavirus
(last checked March 16, 2020).                  This indicates that the facility
has taken steps to address the COVID-19 problem. The Sixth Circuit
has observed that the BOP “has ‘responded reasonably to the risk’”
of    COVID-19     at   FCI   Elkton       by    taking    preventative   measures,
including screening for symptoms, educating staff and inmates about
COVID-19,       cancelling     visitation,          quarantining    new     inmates,
implementing regular cleaning, and providing disinfectant supplies
and masks.        Wilson v. Williams, 961 F.3d 829, 841 (6th Cir.
2020)(citation omitted).          The BOP is also working with the Centers
for     Disease    Control     and     the       federal   government’s     COVID-19
Vaccine/Therapeutics Operation to ensure that COVID-19 vaccines are
administered to full time staff and inmates.                  To date, the BOP has
administered the vaccine to 175 staff and 21 inmates at FCI Elkton.
See https://www.bop.gov/coronavirus (last visited March 16 23,
2021).       At this point, whether defendant will be able to complete
the RDAP program due to a resurgence of COVID-19 is speculative.
In any event, his inability to complete the program would weigh
against, not in favor of his early release.


                                             3
  Case: 2:18-cr-00192-JLG Doc #: 52 Filed: 03/16/21 Page: 4 of 5 PAGEID #: 144



       The court concludes that defendant has not shown that an
extraordinary and compelling reason exists for his early release.
III. §3553(a) Factors
       The court must also address the applicable §3553(a) factors.
The offense in this case was serious.             According to the PSR, in
August of 2018, defendant participated in a conspiracy to possess
with    the     intent   to     distribute     more     than   500     grams        of
methamphetamine, a dangerous and addictive drug.                     Defendant’s
relevant conduct included 1,166.6 grams of methamphetamine and
129.50 grams of heroin.
       As to the history and characteristics of the defendant, the
PSR reported that defendant was born in Columbus, Ohio, but his
parents were deported to Mexico when he was 13 years old, after
which he lived here with his grandmother and aunt.                  Defendant had
a prior conviction in 2016 for the sale of a controlled substance
(heroin) and was in Criminal History Category III.                  The one    year
he served in prison for that offense was not sufficient to deter
him from committing the conspiracy offense in this case.
       The    sentence   of   46    months   imposed    in   this    case     was   a
substantial downward variance from the range of 87-108 months under
the United States Sentencing Guidelines.              This sentence took into
account the nature of defendant’s involvement in the offense, his
relatively minor role in the conspiracy, his prior drug and
gambling addictions, his supportive family, and a First Step Act
amendment to the safety valve provision which had not yet been
incorporated      into    the      Guidelines.         Defendant     has    served
approximately 31 months.           The reduced sentence sought by defendant
would not be sufficient to reflect the seriousness of the offense,
to promote respect for the law, to provide just punishment, to

                                         4
  Case: 2:18-cr-00192-JLG Doc #: 52 Filed: 03/16/21 Page: 5 of 5 PAGEID #: 145



afford adequate deterrence, or to protect the public from more
crimes by the defendant.
     Even assuming arguendo that an extraordinary and compelling
reason exists in this case, the court concludes that the §3553(a)
factors heavily weigh against defendant’s release, and that his
early release is not warranted.
IV. Conclusion
     In accordance with the foregoing, defendant’s motion for
compassionate release (Doc. 43) is denied.


Date: March 16, 2021                      s/James L. Graham
                                    James L. Graham
                                    United States District Judge




                                       5
